                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


DIVERSIFIED TECHNOLOGY
CONSULTANTS, INC.,

      Plaintiff,

v.                                                  Case No. 8:20-cv-2827-TPB-CPT

CITY OF BRIDGEPORT,

      Defendants.
______________________________________/

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS

      This matter is before the Court on “Defendant’s Motion to Dismiss,” filed

December 28, 2020. (Doc. 10). Plaintiff filed its response in opposition on January

8, 2021. (Doc. 14). After reviewing the motion, response, court file, and record, the

Court finds as follows:

                                    Background

      In 2013, non-party contractor Perkins-Eastman (“Perkins”) signed an

agreement with Plaintiff Diversified Technology Consultants (“DTC”), hiring DTC

as an engineering consultant for future construction projects (“2013 Agreement”).

DTC is a minority-owned Connecticut corporation with three offices, two of which

are in Florida. In 2018, Perkins contracted with Defendant City of Bridgeport,

Connecticut (the “City”), to design a new high school (“2018 Agreement”). In 2019,

Perkins issued a Work Order to DTC to begin work on the high school. In 2020, the

City informed Perkins that DTC should not work on the project given that most of


                                      Page 1 of 4
the staff on the project – including the “lead mechanical and electrical designers” –

worked out of DTC’s Sarasota, Florida, office. (Doc. 1-4). Perkins then canceled its

contract with DTC for this work. On December 1, 2020, DTC filed suit bringing

three claims against the City: violation of equal protection based on racial

discrimination (Count I); illegal impairment of contract (Count II); and violation of

equal protection based on residency (Count III).

                                   Legal Standard

      Under 28 U.S.C. § 1404(a), “[f]or the convenience of the parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

division to which all parties have consented.” The purpose of § 1404(a) is to

“prevent the waste ‘of time, energy and money’ and ‘to protect litigants, witnesses

and the public against unnecessary inconvenience and expense.’” Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964) (quoting Continental Grain Co. v. The Barge

FBL-585, 364 U.S. 19, 26-27 (1960)). Forum selection clauses are presumptively

valid. Krenkel v. Kerzner Intern. Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009)

(citations omitted). Valid forum selection clauses should be “given controlling

weight in all but the most exceptional cases” and plaintiffs “bear the burden of

showing why the court should not transfer the case to the forum to which the

parties agreed.” Id. at 63-64 (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22,

33 (1988) (Kennedy, J., concurring)).




                                        Page 2 of 4
                                       Analysis

      Defendant argues the case should be dismissed or transferred due to a valid

forum selection clause. Specifically, Defendant points to the 2018 Agreement where

Defendant and Perkins agreed that “[r]esolution of all disputes shall be commenced

and resolved in Fairfield County, Connecticut.” (Doc. 1-2 at ¶ 6.9). Defendant

contends Plaintiff is bound to this forum selection clause and notes that the Work

Order provides that Plaintiff “agrees to be fully bound” by the 2018 Agreement,

which includes the forum selection clause. (Doc. 1-3 at 1, 3, 5).

      The Court finds the forum selection in the 2018 Agreement clause binding

and enforceable on Plaintiff, even though Plaintiff is a non-signatory to the contract.

A non-signatory may be bound to a forum selection clause where the non-signatory

is closely related to the dispute such that it becomes foreseeable that it will be

bound. Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1299 (11th Cir.

1998). Plaintiff could foresee being bound by the forum selection clause and hailed

to court in Connecticut because – on top of signing the Work Order incorporating

the forum selection clause – Defendant was actively working to build Plaintiff’s

school in Connecticut. See Hasler Aviation, LLC v. Aircenter, Inc., No. 1:06-CV-180,

2007 WL 2463283, at *6 (E.D. Tenn. Aug. 27, 2007) (enforcing forum selection

clause against non-signatory subcontractors because it was foreseeable that the

forum selection clause could be applied to them). Furthermore, the forum selection

clause on encompasses “all disputes,” which includes Plaintiff’s federal civil rights

claims. See Marina Bay Towers Urban Renewal II, L.P. v. City of North Wildwood,



                                       Page 3 of 4
Civil A. No. 09–369(NLH)(KMW), 2009 WL 2147356 at *2-3 (D.N.J. July 14, 2009)

(finding a forum selection clause encompassing “all disputes” included equal

protection claim). The matter, therefore, is due to be transferred pursuant to 28

U.S.C. § 1404(a). The Court declines to rule on Defendant’s remaining arguments

for dismissal, which may be pursued if appropriate following transfer.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

   (1) “Defendant’s Motion to Dismiss” (Doc. 10) is hereby GRANTED IN PART

        and DENIED IN PART.

   (2) The motion is GRANTED to the extent that the matter is TRANSFERRED

        to the District Court for the District of Connecticut for all further

        proceedings.

   (3) Following transfer, the Clerk is directed to terminate any pending motions

        and deadlines, and thereafter close the case.

   DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of April,

2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                        Page 4 of 4
